Citation Nr: 1725296	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1980 to June 1995.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2017, the Veteran withdrew his earlier request for a Board hearing.


FINDING OF FACT

The Veteran's service-connected disabilities alone are not of sufficient severity to produce unemployability.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated July 2010, the Veteran was informed of the evidence and information necessary to substantiate the claim for total disability based on individual unemployability (TDIU), the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  TDIU

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).    

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran's service-connected disabilities are bilateral hearing loss at 40 percent, lumbar spine disorder at 20 percent, tinnitus at 10 percent, fracture of the right pubic ramus at 0 percent, and fracture of the fifth left rib at 0 percent, with a combined rating of 60 percent.  The Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  

According to a November 2009 VA audiological progress note, the Veteran's work history involves construction work, work as a consultant for Lowe's, and work as a security officer.  His 2009 security officer position "consist[ed] mostly of sitting and watching surveillance cameras."  The Veteran reported that he had not missed any work.  

In May 2010, the Veteran filed an application for individual unemployability based on hearing loss.  He stated that the most he ever earned was in a self-employed construction position in 1999.  His employment history listed two security positions: one from 2004 to 2009, and a second from February 2010 to April 2010.  

The Veteran stated that he was fired from his most recent security job because of his hearing loss.  A May 2010 EEOC "Charge of Discrimination Form" and an August 2010 personal statement provide additional details.  The Veteran was working as a security officer at a Credit Union.  One of the loan counselors complained that the Veteran would not open the back door of the Credit Union when she and other co-workers would knock on the door after their lunch breaks.  The door was located 40 feet from the Veteran's station, and he claims that he could not hear the knocking.  The loan counselor mocked the Veteran, even after being informed of his disability.  Eventually, the Veteran was fired.  Since that time, the Veteran has consistently stated that he can no longer work as a security guard because of his hearing loss.

Given the overall disability picture and the Veteran's history of employment, the Board finds that the evidence as a whole establishes that the Veteran retains the ability to obtain and maintain employment.  Even if the Veteran was terminated from his most security job because of his hearing loss, for the five proceeding years he was able to successfully work at a different security position that "consist[ed] mostly of sitting and watching surveillance cameras."  See November 2009 VA audio progress note.  The Veteran has also worked in construction and as a consultant for Lowe's, two jobs which are less demanding in terms of hearing requirements.  See id.  While the Veteran's hearing disorders will make some aspects of security work difficult, it does not appear that the "service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad, 5 Vet. App. at 529.  It appears that he could succeed in a sedentary position that primarily involves surveillance.  Therefore, the Board finds that referral of the claim to the Director, VA Compensation and Pension Service, is not warranted.


ORDER

Entitlement to total disability based on individual unemployability (TDIU) is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


